                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

BRIAN CROUCH,                       )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )                Case No. 18-02682-DDC-KGG
                                    )
STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY,                  )
                                    )
                     Defendant.     )
____________________________________)

                MEMORANDUM & ORDER GRANTING
            DEFENDANT’S MOTION TO COMPEL DISCOVERY

       Now before the Court is Defendant’s Motion to Compel Discovery

Responses. (Doc. 31.) The undersigned Magistrate Judge GRANTS the portions

of Defendant’s motion that remain after additional communication between the

parties.

       As stated in Defendant’s reply brief (Doc. 44), the parties have resolved

virtually all of the issues raised in the Motion to Compel. Plaintiff’s Response to

the motion clarified several of his discovery responses and included a

representation that he would withdraw his wage loss claim, which rendered

irrelevant all but Requests Nos. 18 and 19. (See id., at 1; see also Doc. 42.)

Request No. 18 seeks “photographs, films or videotapes depicting Plaintiff, his
                                          1
alleged injuries, the accident scene, or the objects involved in the accident at issue

in this lawsuit.” (Doc. 31, at 4.) Request No. 19 asks for “all diagrams, reports,

notes, specifications, records, written statements and photographs regarding the

accident at issue in this lawsuit.” (Id., at 5.)

       Plaintiff agreed to provide Defendant with supplemental responses to

Request Nos. 18 and 19 with materials from the Shawnee, Kansas Police

Department. (See Doc. 42, at 2.) As for Defendant’s request for a privilege log,

Plaintiff stated he is “willing to provide a privilege log under this Court’s practice

so defendant can further delineate the nature of the privilege asserted.” (Id., at 4.)

As such, Defendant has withdrawn the majority of the motion and now merely

asks the Court “to enter an Order requiring Plaintiff to provide within fourteen (14)

days of its entry the privilege log and the supplementation to Request Nos. 18 and

19 as set forth in his Response to State Farm’s Motion to Compel.” (Doc. 44, at 1.)

       There Court hereby GRANTS Defendant’s motion (Doc. 31). Within

fourteen (14) days of the date of this Order, Plaintiff is instructed to supply

supplemental responses to Requests Nos. 18 and 19 as discussed in his brief in

opposition (see Doc. 42, at 2) as well as provide a privilege log that is compliant

with the requirements of courts in this District. See Rittgers v. Hale, No. 17-4019-

SAC-KGG, 2018 WL 338218, at *5 (D. Kan. Jan. 9, 2018) (citation omitted).




                                             2
     IT IS THEREFORE ORDERED that Defendant’s Motion to Compel

Discovery (Doc. 31.) be GRANTED as more fully set forth above.


     IT IS SO ORDERED.

     Dated this 20th day of August, 2019, at Wichita, Kansas.


                               S/ KENNETH G. GALE
                              HON. KENNETH G. GALE
                              U.S. MAGISTRATE JUDGE




                                       3
